


Exhibit 10.6






INDEPENDENT CONTRACTOR AGREEMENT


This Independent Contractor Agreement ("Agreement"), is made and entered into
this 28th day of September, 2015 , by and between Scott Goodrich (the
"Contractor") and Westell, Inc. (the "Company"), with its main office at 750
North Commons, Aurora, Illinois 60504.


WHEREAS, the Company desires to receive certain services from the Contractor,
and the Contractor is interested in providing such services, the Company and the
Contractor both desire to enter into this Agreement to set forth the terms and
conditions on which those services will be provided.


NOW, THEREFORE, the Company and the Contractor agree as follows:


1)
Services. Contractor will provide business consulting services to the Company,
on an as needed basis as determined by the Company. It is anticipated that the
contractor will provide services for twenty hours per week. See Exhibit A for a
description of the required duties.

2)
Company Contact. The Contractor's primary contact at the Company will be Tom
Gruenwald, President and CEO. Tom will assign written objectives for services
required of Contractor.

3)
Compensation. The Company agrees to pay Contractor at the rate of $4,808.00 per
bi-weekly period of services (the "fee"). Contractor must submit invoices for
his services on a weekly basis, for each calendar week in which services are
performed, no later than 5 business days after the completion of the calendar
week. Such invoices must be approved and signed by Tom Gruenwald prior to
submitting for payment to the Company. Reasonable expenses ("expenses")
associated with the performance of contractual duties should also be invoiced
monthly and submitted to Tom Gruenwald for approval and signature. Payments will
be payable to Contractor no more than 14 days post submission of invoice.

4)
Independent Contractor. Contractor will provide services as an independent
contractor, and not as an employee, partner, joint venturer, agent or
representative of the Company. This Agreement shall not render the Contractor an
employee, partner, joint venturer, agent or representative of the Company for
any purpose. Contractor shall not hold himself out as an employee, partner,
joint venturer, agent, or representative of the Company.

5)
Location of Services. Contractor shall perform his services for the Company at
the Manchester office, home office with travel as necessary, unless otherwise
specifically agreed to by the Company.

6)
Written Reports. The Company may request that project plans, progress reports
and a final results report be provided by Contractor on a monthly basis. A final
results report shall be due at the conclusion of the project and shall be
submitted to the Company in a confidential written report at such time. The
results report shall be in such form and setting forth such information and data
as is reasonably requested by the Company.

7)
Term, Termination. This Independent Contractor Agreement will expire on December
31, 2015, unless terminated earlier by Contractor or the Company. Either party
may terminate this Agreement for any reason at any time without notice.

8)
Confidentiality. The Contractor acknowledges that during the engagement he will
have access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records and specifications owned or
licensed by the Company and/or used by the Company in connection with the
operation of its business including, without limitation, the Company's business
and product processes, methods, customer lists, accounts and procedures. The
Contractor agrees that he will not disclose any of the aforesaid, directly or
indirectly, or use any of them in any manner,





--------------------------------------------------------------------------------




either during the term of this Agreement or at any time thereafter, except as
required in the course of this engagement with the Company. All files, records,
documents, blueprints, specifications, information, letters, notes, media lists,
original artwork/creative, notebooks, and similar items relating to the business
of Company, whether prepared by the Contractor or otherwise coming into his
possession, shall remain the exclusive property of the Company. The Contractor
shall not retain any copies of the foregoing without the Company's prior written
permission. Upon the expiration or earlier termination of this Agreement, or
whenever requested by the Company, the Contractor shall immediately deliver to
the Company all such files, records, documents, specifications, information, and
other items in his possession or under his control. The Contractor further
agrees that he will not disclose his retention as an independent contractor or
the terms of this Agreement to any person without the prior written consent of
the Company and shall at all times preserve the confidential nature of his
relationship to the Company and of the services hereunder.
9)
Non-Exclusivity. The Company understands and agrees that, during the period of
this Agreement, Contractor may provide services to other entities provided that
such entities are not considered competitors of the Company. Furthermore, he
shall be obligated to keep all confidential, proprietary and trade secret
information of the Company (described in paragraph 8 above) confidential.

10)
Other Contractors. The Company may retain the services of other persons to
undertake the same or similar services as those performed by Contractor.

11)
Taxes. As an independent contractor, Contractor understands and agrees that the
Company will not be responsible for and will not make any tax or withholding
deductions whatsoever from his agreed compensation, and that Contractor will be
responsible for reporting his income and for paying all federal, state and local
taxes, including self-employment taxes, as required by law.

12)
No Company Insurance or Benefits. Contractor understands and agrees that he will
not be provided with insurance coverage (including coverage under the Company’s
workers’ compensation insurance) or any other employee benefits of the Company,
including but not limited to participation in the 401(k) Plan. The Contractor
shall not receive and shall have no claim against the Company hereunder or
otherwise for vacation pay, sick leave, retirement benefits, social security,
health and disability benefits, unemployment insurance benefits, or any other
employee benefits of any kind. Contractor understands and agrees that he will be
fully compensated for his services by virtue of the payments set forth in this
Agreement.

13)
Materials. Contractor understands that he is responsible for providing the
materials and/or equipment necessary to perform his services under this
Agreement, and that the Company will not be reimbursing him for the expenses
associated with these materials and/or equipment.

14)
Inventions. Any and all inventions, discoveries, developments and innovations
conceived by the Contractor during this engagement relative to the duties under
this Agreement shall be the exclusive property of the Company; and the
Contractor hereby assigns all right, title, and interest in the same to the
Company. This Agreement does not apply to an invention for which no Company
equipment, supplies, facility or trade secret information was used and which was
developed entirely on Contractor's own time, unless (a) the invention relates
(i) to the business of the Company or (ii) to the Company's actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Contractor for the Company.

15)
Conflicts of Interest; Non-hire Provision. The Contractor represents that he is
free to enter into this Agreement, and that this engagement does not violate the
terms of any agreement between the Contractor and any third party. During the
term of this agreement, the Contractor shall devote as much of his productive
time, energy and abilities to the performance of his duties hereunder as is
necessary to perform the required duties in a timely and productive manner. For
a period of eighteen months following the termination of the Contractor's
engagement at the Company, the Contractor shall not, directly or indirectly
hire, solicit, or encourage to leave the Company's employment, any then-current
employee, consultant, or contractor of the Company, or hire any such employee,





--------------------------------------------------------------------------------




consultant, or contractor who has left the Company's employment or contractual
engagement within twelve months prior to or twelve months after the termination
of the Contractor's engagement at the Company.
16)
Right to Injunction. The parties hereto acknowledge that the services to be
rendered by the Contractor under this Agreement and the rights and privileges
granted to the Company under the Agreement are of special, unique, unusual, and
extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Contractor of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. The Contractor expressly agrees
that the Company shall be entitled to injunctive and other equitable relief in
the event of, or to prevent, a breach of any provision of this Agreement by the
Contractor. Resort to such equitable relief, however, shall not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise shall be construed to be cumulative, and no one of them
shall be exclusive of any other or of any right or remedy allowed by law.

17)
Waiver. Waiver by one party hereto of breach of any provision of this Agreement
by the other shall not operate or be construed as a continuing waiver.

18)
No Claims, Liability. Contractor shall make no claims against the Company for
any claim, loss or damage to Contractor, either for personal injury, including
death, or for injury to property of any nature, or otherwise in connection with
the services provided by Contractor under this Agreement. Likewise, in no event
shall the Company be liable to Contractor or any third party for any
consequential, special, incidental or punitive damages, howsoever arising or
relating to this Agreement or the services provided pursuant to this Agreement.

19)
Entire Agreement. This Agreement constitutes the complete and exclusive
statement of agreement between the Company and Contractor, and supersedes all
prior proposals and all other agreements, oral and written, between the parties
relating to the subject matter of this Agreement. This Agreement may be modified
only in writing signed by authorized representatives of each of the parties.
This Agreement is personal to Contractor and Contractor may not assign or
subcontract his rights, duties or obligations under this Agreement to any person
or entity. This Agreement shall be binding on and inure to the benefit of the
Company, its successors, assigns, and any related or affiliated entity,
including any person or entity acquiring, whether by merger, consolidation,
purchase of assets, all or substantially all of the Company’s assets and
business.

20)
Choice of Law. This Agreement and performance hereunder and actions related
hereto shall be governed by the internal laws of the State of Illinois, without
regard to its conflict of laws principles.

21)
Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.
/s/ John T. Gruenwald                                September 28, 2015
                                                    
WESTELL, INC.                                Date


/s/ Scott Goodrich                                September 28, 2015
                                                    
Scott Goodrich                                Date




